    
 

.

Dedic

 

VWhis TOcumenat prep avec by:
Char. -3 i Gritcitn, LIL
GRI PP I vi AND STOKES

ston5O025 fice 984

ation of Fasement and Aqreemont

 

Por a
Five thousand da
mutual benefits
. described impro
hereinafter set
sell, transfer
its successors

follows:

ng 50 feo 2k i
Llowing Geser

Beginning

33 feet mo
Way line o
being 10 £
right angl
existing 1

Thence thr
19 feek mo
pipeline £
N 32° 40!
AT" vi, 48
S 82° 48°

Thence cro
pipeline §S
being 20 £
at rignt a
existing p

- - Phence con
along a li
and parall
and distan
feet more
exit being
Donelson
measured a
Pine From
Line;r

Thence con
O3' W, 89

to grantor's

the wester
feet more

nd in consideration of the payment of thixrty-
ollars ($35,000.00) gash in hand paid and the
that will accrue by reason of the hereinarter
vements and for the additional consideration
out, the undersigned do hereby grant, bargain,
and convey unto Colonial Pipeline Company (Colonial)

and assigns, a permanent easement described as

land situated in the 3rd, formerly
son County, Tennessee; said strips
n “width and 1. ing 25 feet either side of the
We + .

ibhed centerlLi.

at a point, said ‘coint ‘being N 32° 40' W,
re or less, from the northerly Right~-Of-
f£ Murray Lane; said point of beginning

ArH ~~ bred * > 2aSur oy f-
eek more or less, castexly as mcasured at

es, from Colonial Pipeline Corpany's ,
ine; ,

ough the lands of the Grantors along a Line

re ox less, casterly- from and parallel to said

or the Fal v Oy 3 Beles soven cmouress meatal e

W, 2072 feet; N 6Y* 5Si* W, 563 Feet; N sir
feet; S 76° 59° W, 604 feet; N 85° 30' W, 246 Feet;
W, 152 Lcet; N 839° 22' W, 122 feet;

 

ten Neen s

  

ssing Colonial Pipeline Company's existing

65° 54' W, 69 feet to a point; said point
eek more or less, southeriy, as measured
ngles, from Colonial Pipeline Company's
ipeline;

tinuing through the lands of the gqrantors
ne 20 feet more or less, southerly from

el to said pipeline the follewing 2 courses
ces: “S 87° 36' W, 21 feet; S 89° O03! W, 55
or hess, to a point of exit, said point of

in the easterly Right-Of-Way line of

ike, 20 feet more or less, southerly as
hong said Right-Of-Way Line of Donelson
Colonial Pipeline Company's existing pipe-

tinuing across said Donelson Pike, S 89° . .
feet more or less, to a point of re-entry .
land, said point of re-entry being in 4
ly Riqght-Of-Way line of Donelson Pike, 56 ‘

or less, southerly, as moasured along said

-Right-Of-Way line of Donelson Pike from a fence

corner of

eg,

VEU

Od
vereby swear or 8 ic dust tne: concert tion fon for ing as

grvancor'’s land;

t

Selle
0K5025 PAGE 985.

“thence through the lands of said grantors, along a
line 20 feet more or less, southerly from and par-~.
allel to said Colonial Pipeline Company's existing
.. pipeline for the following 24 courses and distances:
S 89° 03' W, 37 feet more or less; N 84° 10° W, 282
feet; S 84° 02' W, 306 feet; S 60° 05' W 236 feet;
S$ 70° 52' W, 125 feet; N 88° 38' W, 236 Feet; N 78°
54' W, 177 feet; N 64° 03' W, 102 feet; N 04° 42' &,
558 feet; N 37° 29' W, 139 feet; N 07° 42' E, 586
feet; N 69° 55' W, 891 feet; N 85° 03' W, 1035 feet;
N 79° 42' W, 235 feet; N 89° 28' W, 69 feet; S 55°
17' W, 89 feet, N 81° 55' W, 331 feet: N 79° 09' Ww,
162 feet; N 72° 40' W, 318 feet; N 79° 19' W, 361
feet; N 86° 58' W, 118 feet; N 79° 42' W, 335 feet;
S 76° O1' W, 48 feet; S 06° 49' W, 337 feet;

' Thence continuing aleng a line 5 feet more or less,
southerly from and parallel to said pipeline S$ 57°
i5' W, 68 feet more or less, to a point of exit.
Said point being in the easterly Right-Of-Way line
of McGavock Pike, said point of exit being 6 feet,
more or less, southerly, as measured along said Right~
Of-Way line of McGavock Pike from Colonial Pipeline
Company's existing pipeline;

Thence continuing across said McGavock Pike, S 57°
15' W, 87 feet, more or less, to a point of re-entry
to grantors land said point of re-entry being on the
westerly Right-Of-Way line of McGavock Pike, said
peint of entry being 11 feét, more or less, southerly
as measured along said Right-of-Way line of McGavock
Pike from: fence corner, being the intersection of the
southerly Right-Of-Way line of Dabbs Avenue with the
westerly Right-Of-Way line of McGavock Pike;

Thence continuing along said line 5 feet, more or less,
southerly from and parallel to said existing pipeline,

S 57° 15' W, 71 feet, more or less, to a point, said
point being 20 feet, more or less, southorly as measured
at right angles from Colonial Pipeline Company's
existing pipeline;

Thence continuing through the lands of the Grantor,

along a line 20 feet, more or less, southerly from

and parallel to said existing pipeline for the following

seven courses and distances; N 84° 39' W, 486 £eet;

N 82° 57' W, 582 feet; S 74° 14' W, 700 feet; S 74° 28!

W, 647 feet; S 73° 05' W, 168 feet; S 75° 15' W, 543

feet; N 59° 59" W, 71 feet, more or less, to a point

of exit, said point of exit being in the southerly.

Right--Of-Way line of Dabbs Avenue, 28 feet more or less,
*westerly, as measured along said Right-Of-Way line of

Dabbs Avenue from Colcnial Pipeline Company's existing

pipeline;

Thence continuing across said Dabbs Avenue, N 59° 59!
W, 100 feet, more or less, to a point of re~-éntry to
Grantors land, said point of re-entry being on the
northerly Right-Of-Way line of Dabbs Avenue, said
poiht of entry being 28 feet more or less, westerly,
as measured along said Right-Of-Way line of Dabbs
Avenue from Colonial Pipeline Company's existing pipe~
JI NE;7

Case 3:20-év-00666 Document 1-1 Filed 07/31/20 Page 2 of 10 PagelD #: 14

 
   

—_ . po0KS025 Pace 986

- Thence continuing along a line 20 feet, more or less,’ '
southerly from and parallel to said pipeline the following
two courses and distances: N 59° 59' W, 892 feet, more .
or less; N 14° 59' W, 14 feet; .

Thence continuing through the lands of the Grantors, |
along a line 10 feet, more or less, southerly from

and parallel to said Colonial Pipeline Company's existing
pipeline, N 59° 59' W 87 feet, more or less, toa

point of exit on the westerly property line of said
Grantors; said property line being the easterly Right-
Of~Way line of Briley Parkway, being 9 feet, more or
less, southerly as measured along said Right-Of-Way

line from a fence corner post of said Grantors land.

In addition, Colonial is hereby granted a temporary

construction easement thirty (30) feet wide and located

on the north side of the above easement from Murray Lane

running in a north and westerly direction until the ease-

ment crosses an existing pipeline, approximately 203

feet east of Donelson Pike. Thence, said construction ease-

ment will extend on the southerly side of said permanent

easement except as otherwise shown on the attached Exhibit .

"A", Said easement shall lapse upon completion of construction.

Colonial recognizes that certain portions of the ease-

ment granted hereunder encroaches upcn existing T.V.A. and other.
public utility easements and assumes responsibility for coofdinating

4-

a na + nm
to Uv:

4 aterwet in wr te
A OW Od UMN Laas We wt LAL

nnsvA 1
2MngG Sasements nia also

warrants that it will receive permission for such encroachment

and agrees to hold Authority harmless for failure to receive same.

This conveyance includes the right. of Colonial Pipeline
Company, its servants and agents to construct, operate, maintain,
vepair, replace and inspect its liquid petroleum products pipe-

line within the limits of the aforedescribed easement or right-

of-way.

To have and to hold said easement or right-of-way to
Colonial Pipeline Company, its successors and assigns forever. We
do hereby covenant with said Colonial Pipeline Conpany that we
are lawfully seized and possessed of said land in fee simple and

have a good right to make this’ conveyance,

Colonial Pipeline Company hereby covenants that upen’
completion of construction it will restore the hereinabove des- |
cribed property to its original condition, or as near thereto as
is reasonably possible. The Metropolitan Nashville Airport does
not waive any, claim for damage in any manner for the negligence

of any agent, representative or contractor ror Coloniai Pipeline

Company during: the construction of any of the aforesaid improvements.

Case 3:20-cv-00666 Document 1-1. Filed 07/31/20 Page 3 of 10 PagelD #: 15
 

 

Co oO - g00K5025 face 987.
. AS further consideration for the granting of this
easement, Colonial Pipeline Company agrees to the following:

(1) Colonial Pipeline agrees to defend and to hold
the Metropolitan Nashville Airport Authority free and harmless
fxom loss from each “and every claim and demand of whatever
nature, made on behalf of or by any person or persons, for any
act or omission on the part of Colonial, its agents, servants,
employees, suppliers, constructors or tenants. It is the in-
tention that Colonial shall, at all tines, and under all cir-
cumstances, hold the Metropolitan Nashville Airport Authority
free and harmless from any damages or judgments resulting as
aforesaid, by reason of any accident or injury to person oxr
property occurring on the premises or improvements thereon, or
on any other property now owned or subsequently purchased by the
Metropolitan Nashville Airport Authority and on which Colonial
has located any facilities, except such as may be caused by the
Metropolitan Nashville Airport Authority, its agents, servants,

or employees.

2

Tn addition to the above, Colonial agrees to deliver
to the Metropolitan Nashville Airport Authority, upon the
exccution of this Agreement, certificates of a continuing pub-
lic Liability and property damage insurance policy satisfactory
to the Metropolitan Nashville Airport Authority, indemnifying
end holding the Metropolitan Nashville Airport Authority and
its Board of Conmissiqners harmless against any and all claims
arising out of the construction and subsequent use of the
demised premises, including all of its facilities now located
on property owned by the Metropolitan Nashville Airport
Authority. Colonial fuxther agrees to add to the policy ali--
easements located on property as such is subsequently acquired
by the Metropolitan Nashville Airport Authority.. Such insurance

shall be in the minimum amount of not less’ than five hundred

.

Case 3:20-cv-00666 Document 1-1 Filed 07/31/20 Page 4 of 10 PagelD #: 16
  

oo, gookSU25 face 988
housand collars ($500,000.00); for each person, Limited

to one milion dollars ($1,9000,000.00) fox Gach occurrence ,

« .

wf personal injuries and Five hundred thousand dollars
($500,000.00) for property damage. Colonial shall keep
tthe same in force so long as Colonial uses any easements

cn Aixrport Authority property. ~

Tf Colonial shall at any time fail to insure or
he@ep insured as aforesaid, the Metropolitan Nashville
raxpoxrt Authority may do all things necessary to effect or .
maintain such insurance, and all monies expended by it
for that purpose shall be repayable by Colonial, in the month
Lhe premium or premiums are paid by the Metropolitan Nashville

Roirport fapbhoxity.

| |
(2) ALL construction will be completed according

to the requirements of existing codes and regulations o£ ‘ |

tlhe Metropolitan Government of Nashville and Davidson County,

Fonnessee and in compliance with Part 77 of the Federal -

foviaticn Regulations. The plans and specifications for this

uckion must First be

?

9

consthrvetion and all subsequent con

con

1

pie

Tasaproved by the Matropolitan Nashv:

ile Airport Authority,
wliich approval shall be evidenced by a letter to Colonial
S>om Metropolitan Nashville Aixport Authority's Executive "
Director, Failure to reach agreement on plans and specifications
sviali cause an jmmediate termination of this Agreement

aud Basoment. Colcnial shall execute and deliver to the Metro-
politan Nashville Airport Authority within thirty (30) days
Foom the date hexcof, and prior to construction, a bond in
Foxvm and with one or more sureties satisfactory to the Metro~

ec liten Nashville Airport Authority against all mechanics!

a>d other liens which may arise or be created in the construction °

cl its improvements, and providing further that when completed,

“0

the said improvements and premises shall be free from any and

2.1 liens Colonial will secure all necossary permits, an

'
2

Case 3:20-cv-00666 Document 1-1 Filed 07/31/20 Page 5 of 10 PagelD #: 17°.
 

“ | oo " §o0K5025 Face 989

Licenses from any govermocntal authority including any
right or license needed to cross and/or tunnel public street

right-of-ways.

(3) Colonial will relocate its easements , either
those existing on property now. owned ox hereafter acquized
by the Metropolitan Nashville Airport Authority, at its sole
cost and expense wpon notification by the Metropolitan Nashville
Aixport Authority that its lines interfere with the expansion,
development, and/or construction undertaken or to be under-
taken by the Metropolitan Nashville ‘Airport Authority, its
successors, assigns, agents, or employees.

(4) Colonial agrees to operate in such a way
as to fuliy protect the Airport and its environs from any
environmental pollution either through the air or water.
Colonial further agrres to operate in accordance with Metro-
politan Ordinance No. 68-554, entitled "An Ordinance Amending
the Metropolitan Code, Chapter 4, Subchapter a, by Providing
for. Air Pollution Control Rithin ch: Metropolitan Government
Area," Colonial further agrees to abide by all xules and
regulations and administrative orders issued by the State
Stream pollution Control Boaxd or other State agency res~
ponsible for regulating environmental pollution. Colonial
further agrees to obey all rules, regulations and orders
relating to environmental pollution promulgated by the
ederal Government, and specifically those promulgated
under Public Law 91-258, 9ist Congress, entitled: “Aixport

and Airway Development Act of 1970."

"{(S) Colonial, for itself, its successors
in interest, and grantees, as part of the consideration hereof;
does hereby covenant and agree, as a covenant running with |
the land, that in the event facilities are constructed,
maintained, oer otherwise operated on the said property Gescribed

s

jn these casements, for a purpose for which a Department of

; Case 3:20-cv-00666 Document 1-1 FH6c 07/31/20 Page 6 of 10 PagelD #: 18
 

Ln oo | Foon5025 fice 990

{Transportation proegram or activity is extended or for another _

purpose involving the provision of similar services :-or benefits,

it shall maintain and operate such facilities and. services
in compliance with all requirements iinposed pursvant to
Title 49, Code of Federal Regulatichs, Department of
Gransportation, Subtitle A; Office of the Secretary, Part
21, Nondiscrinination in Federally~assisted programs of the
Depertment of Pransportation-Hffettuation of Title VI of the
Civil Rights Act of 1964, and as said Regulations may be

amended.

Colonial, for itself, its successors in interest
and grantees does hereby further covenant and agree as a
covenant cepning with the land, that (1) no person on the
grounds of race, color, age, sex, or national origin shall be

sxcluded from participation in, denied the benefit of, or

-
5

we othorw
JS Lie tw

lade

3

fy

nation in the use o

sais

¢
Ll
pe
fa

\

©: subjected to discrim!
\

- ’

“facilities, (2) that in the construction of any improvements
on, over, or under such land and the furnishing of services

thereon, no person on the grounds of race, color, age, sex,

~ ?

or national origin shall be excluded from participation in,
denied the benefits of, ox otherwise be subjected to discrimi~
nation, (3) that it shall use the premises in compliance with
all other requirements imposed by or pursuant to Title

49, Code of Federal Regulations, Department of Transportation,

Subtitle A, Office of the Secretary, Part 21, Nondiscrimination

in Federally-assisted programs of the Department of Trans-
portation~-Effectuation of Title VI of the Civil Rights Act

‘of 19€%, and as said Regulations may be amended.

(6) In the event of Isxeach or any of the above
covenants, the Metropolitan Nashville Airport Authority shall
have the right to re-enter said land and the above described
easement shall thereupon revert to and vest in and become
the absolute property of the Metropolitan Nashville Airport

Authority and its assigns.

.
°

Case 3:20-cv-00666 Document 1-1 Filef.07/31/20, Page 7 of 10 PagelD #: 19
a | a + Fo0x5025 face 994
(7) whe Metropolitan Nashville Airport Authority

reserves unto itself, its successors and assigns, fox the use
and benefit of the public, a right of flight for the passaye
of aircraft in the airspace above the surface of the easement
and of the real property, hereinafter described, together
with*the right to cause in said airspace such noise as may
be inherent in the operation of aircraft, now known or here-
after used, for navigation of or. flight in the said airspace,
and for use of said airspace for landing on, taking off from,

or operating on the Nashville Metropolitan Airpurt.

(8) The Metropolitan Nashville Airport Authority
expressly agrees for itself, its successors and assigns, to
restrict the height of structures, objects of natural growth
and other obstructions in the described easement, and real
property to a height of not more than that prescribed in Part

77 of the Federal. Aviation Regulations.

a)

{9} The Metropciitan Nashville Airport Authority

nyery ~ yom rate Se Te 2 cae anes ~ meme
expressly agrees for itself, its successcrs and assign

=a
“4
to prevent the use of the easement and real property which
would interfere with or adversely affect the operation or

maintenance of the Nashville Metropolitan Airport or otherwise

constitute an airport hazard.

_ 8~

Case 3:20-cv-00666 Document 1-1 Filed 07/31/20 Page 8 of 10 PagelD #: 20

 
wv,
“

yeh x

rs

mot

 

Ve
Ve eda:

 

| _  BoCK5OZS race I92
In Wwitnes s whexeok, the parties have executed this

document on this the DPS? day OF CU, “1976.0 Le

   
 
 

APPROVED AS VO FORM BLPROPOLLWAN NASIV ELIA
AND LEGALITY , ATRPORT AULTORITY
z.. < . By _( 2a

_ Chatfriman

  

_CSreshrs
Griffith and Stoke

 

COLONIAL PIPELINE COMPANY

sernoven,

oy Leon Mfhles. tin

wick pers eNF eee el

om REF

 

ASSISTART SECRETARY

‘

. om a ae “ !
Bx: fe
oN — z= !
oe, ~~ 2 oe |
aU >
Iz ma. yO
as = a :
“aa go
7 |
|
Hay17® CONV. (35,000,.00
BAY 179 S'TAX Be 9150
tay 72PRFEE pe 50 .
Authorized, pursuant to BAT of ‘co yy angio - 8 20,00 « ; 111.50 |

POE UG 208 INY IG

Sechetary

  
  

, . - 99m. an
Case 3:20-cv-00666 Document 1-1 Filed 07/31/20 Page 9 of 10 PagelD #: 21
oo :
pn Ae heen on

Bo0K5 025 face IIS

we ee eee ow emma ee ate ee

ete a

a Be tae eee et

 

 

 

 

 

 

 

 

i

ExhbiT A’

 

GOLONIAL PIPELINE CO.
ATLENTA, GEORGIA

BE em
insite

ye

«a

le =o} Tee tate
2 ae ee tee

   

Legibtity of Writing, Typing or Printing in Tins

Era Radel
AR. heat

Ete ae NER

    

“ae

RECORDER'S MEMO:

 

  

Hilotin cade:

 

Laney al

I

™

vee ee Le

 

‘Case 3:20-cv-00666 Document 1-1 Filed 07/31/20 Page 10 of 10 PagelD #: 22

 

 

 

 

 

 

5 ©

AILS

 

 

 

     

22

 

 

 

 

NOT Aremava FOR COMDTRUCTION

Teles

 

 

 
